Citation Nr: 0315286
Decision Date: 07/09/03	Archive Date: 08/07/03

DOCKET NO. 96-17 070               DATE JUL 09, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUES

1. Entitlement to service connection for a seizure disorder as
secondary to residuals of a head injury.

2. Entitlement to special monthly compensable based on the need for
the regular aid and attendance of another person or for being
housebound.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Eric S. Leboff 

INTRODUCTION

The veteran had verified active service from November 1978 until
May 1985. He also had an additional 2 years and 9 months of
unverified prior active service.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) from October 1993 and August 1996 rating decisions of the
Department of Veterans Affairs (VA) Regional Offices (ROs) in
Cleveland, Ohio, and in Huntington, West Virginia, respectively.

In October 1999, the Board remanded this case to the RO. The case
was returned to the Board in February 2003.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000
(VCAA) became law. The VCAA applies to all pending claims for VA
benefits and provides that VA shall make reasonable efforts to
assist a claimant in obtaining evidence necessary to substantiate
the claimant's claim for a benefit under a law administered by VA.
The VCAA also provides that VA shall notify the claimant of any
information, and any medical or lay evidence not previously
provided to VA which is necessary to substantiate the claim and
whether VA or the claimant is expected to obtain any such evidence.
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 5103, 5103A
(West 2002); 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a) (2002);
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles
v. Principi, 16 Vet. App. 370 (2002).

- 2 -

The Board notes that, although the RO notified the veteran in an
October 2001 letter of the general requirements in law for the
benefits he is seeking, the veteran has not been notified by VA in
specific terms as to what evidence would be needed to substantiate
his claims and whether VA or the claimant is expected to attempt to
obtain and submit such evidence. In Disabled American Veterans v.
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed.
Cir. May 1, 2003), the United States Court of Appeals for the
Federal Circuit held that 38 C.F.R. 19.9(a)(2)(ii), which requires
the Board "to provide the notice required by 38 U.S.C. [] 5103(a)"
and that the claimant has "not less than 30 days to respond to the
notice" is invalid because it is contrary to 38 U.S.C. 5103(b),
which provides the claimant one year to submit evidence. As matters
stand, the record has a procedural defect in the notice required
under the VCAA which may no longer be cured by the Board.
Accordingly, the Board must remand the case in order to satisfy
VA's duty to notify the appellant.

Under the circumstances, this case is REMANDED for the following:

1. The appellant should be notified, pursuant to the VCAA, of any
information, and any medical or lay evidence not previously
provided to VA, which is necessary to substantiate his claims on
appeal and whether VA or the claimant is expected to obtain any
such evidence.

2. The appellant should be allowed the period of time provided by
law for a response.

Following completion of these actions, the evidence should be
reviewed to determine whether the appellant's claims may now be
granted. If the decision remains adverse to the appellant, he and
his representative should be provided with an appropriate
Supplemental Statement of the Case and an opportunity to respond
thereto. The case should then be returned to the Board for further
appellate consideration, if otherwise in order. The purpose of this
REMAND is to afford the appellant due process of law and the notice
required by the VCAA. By this

- 3 -

REMAND, the Board intimates no opinion as to the ultimate
disposition of the appeal. No action is required of the appellant
until he receives further notice.

In addition to evidence, the appellant has the right to submit
additional argument on the matters which the Board has remanded to
the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).


James A. Frost 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 4 -



